Citation Nr: 0815784	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder, including uveitis with secondary glaucoma.  


ATTORNEY FOR THE BOARD


Todd M. Gillett, Associate Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from March 1959 to February 
1961, appealed the decision to the BVA and the case was 
forwarded to the Board of appellate review.



FINDINGS OF FACT


1.  An unappealed March 1964 rating decision denied service 
connection for right eye uveitis with secondary glaucoma.  

2.  The evidence associated with the claims file subsequent 
to the March 1964 rating decision does not related to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence previously 
considered, and does not raise a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW


1.  The March 1964 rating decision, which denied service 
connection for a right eye disorder, including uveitis with 
secondary glaucoma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

2.  The evidence received subsequent to the March rating 
decision is not new and material, and the claim for service 
connection for a right eye disorder, including uveitis with 
secondary glaucoma, is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way a letter from the RO to the 
veteran dated in September 2004.  While this notice did not 
provide any information concerning the evaluation for the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the uveitis in his 
right eye with secondary glaucoma is related to service.  
More specifically, he believes that the condition of his 
right eye was caused by an October 1960 accident that 
resulted in injury to his eyes that was treated by service 
personnel shortly thereafter.  Following his release from 
service, the veteran reports that he developed uveitis in his 
right eye that resulted in the enucleation of the eye.  The 
veteran contends that the onset of uveitis was caused by the 
service accident.  Therefore, the veteran believes he is 
entitled to service connection for the eye disorder that led 
to the loss of his right eye.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's claim for service connection for uveitis of the 
right eye with secondary glaucoma was initially considered 
and denied by the RO in a March 1964 rating decision.  That 
rating decision denied service connection on the basis that 
the available evidence of record provided no basis to 
establish a connection between the veteran's then existing 
right eye disorders and an October 1960 left-eye injury 
incurred in-service.  The veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated March 1964.  After the veteran expressed disagreement 
with that decision, the RO obtained an opinion from VA eye 
specialists who offered an opinion that the veteran's right 
eye uveitis and secondary glaucoma was unrelated to the left 
eye injury the veteran sustained during service.  After the 
issuance of the Statement of the Case, the veteran did not 
complete his appeal by filing a Substantive Appeal.  As such, 
the March 1964 rating decision represents a final decision.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the March 1964 rating decision consists of additional VA and 
private medical records and statements made by the veteran in 
letters to the VA.  Because this evidence is not new and 
material, the Board finds the additional evidence is not 
sufficient to reopen the previously denied claim.  

The evidence submitted to the Board contains no records dated 
between 1964 and 2003.  In a statement submitted with his 
claim, the veteran states that at some point during this 
period, doctors at Cornell University Hospital in New York 
City theorized that the uveitis was caused by metal particles 
left in the right eye after the accident in 1960.  According 
to the theory, the particles then oxidized in the right eye, 
causing the uveitis.  However, no medical records regarding 
this assertion could be obtained by either the veteran or the 
RO.  Also of record are reports of a VA eye examination 
conducted in October 2003 and a VA medical examination dated 
March 2005, but these records do not suggest that the eye 
disorders diagnosed following service were related to 
service. 

As for the veteran's statements regarding the oxidation of 
metal within the eye, without any medical records confirming 
this theory, the Board must conclude that the veteran's 
statements are not competent evidence.  Hearsay medical 
evidence, as transmitted by a lay person, is not competent 
evidence because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995).  

The VA medical records submitted with this claim do not 
contain any information that constitutes new and material 
evidence.  The notes from the 2003 VA optical examination 
state that the eye was removed due to an injury years ago.  
The records from the 2005 medical examination state that the 
veteran's eye was enucleated due to uveitis.  While the 
medical records are new, having never been submitted to the 
VA previously, they are not material.  They are cumulative, 
repeating the same contentions as the original claim without 
adding any detail describing a relationship between a right 
eye disorder and service.  Because neither record raises the 
reasonable possibility of substantiating the veteran's claim 
by demonstrating that a right eye disorder is related to 
service, the veteran's claim cannot be reopened.  See 
38 C.F.R. § 3.156(a).  

Simply put, the record currently before the Board is 
essentially unchanged from the time of the March 1964 rating 
decision.  The record then, as it does now, fails to 
demonstrate that the veteran sustained any injury to his 
right eye during service or demonstrate that any right eye 
disorder diagnosed following service was in any way related 
to service.  Also, there is no medical evidence that 
demonstrates that any right eye disorder was in any way 
causally or etiologically related to the left eye injury the 
veteran did sustain during service.  For these reasons, the 
Board concludes that the medical evidence is against his 
claim.

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was advised of the 
need to submit evidence of a current disorder and of a 
relationship between a current disorder and an injury, 
disease or event in service.  The veteran has not submitted 
such evidence.  Therefore, the Board finds that the veteran's 
claim for service connection for a right eye disorder, 
including uveitis with secondary glaucoma, is not reopened in 
the absence of such evidence and remains denied. 


ORDER

The evidence received subsequent to the March rating decision 
is not new and material, and the claim for service connection 
for a right eye disorder, including uveitis with secondary 
glaucoma, remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


